UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: October 31 Date of reporting period: July 1, 2005 - June 30, 2006 Item 1. Proxy Voting Record Vote Summary Report Jul 01, 2005 - Jun 30, 2006 Thrivent Financial Securities Lending Trust Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted None SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 24, 2006 THRIVENT FINANCIAL SECURITIES LENDING TRUST * Pamela J. Moret President * James M. Odland, by signing his name hereto, does hereby sign this document on behalf of Pamela J. Moret pursuant to a power of attorney duly executed by such person. *By: /s/ James M. Odland James M. Odland, Attorney-in-fact
